Citation Nr: 0622971	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-07 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to separate 10 percent ratings for each ear for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The veteran had active service from October 1961 to October 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which confirmed and continued a 10 percent 
evaluation for the veteran's service-connected tinnitus.  The 
veteran disagreed with the single 10 percent evaluation 
assigned for his "bilateral" tinnitus.



FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  



CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent evaluations for "bilateral" tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002, 2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U.S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies 
regarding VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Analysis

Service connection for tinnitus was established in September 
2002 and the RO assigned a 10 percent disability evaluation 
under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  In 
January 2003, the veteran contended that a separate 10 
percent evaluation should be assigned for each ear.  In 
February 2003, the RO denied the veteran's request because 
under DC 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.  

Diagnostic Code 6260 was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, DC 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Veterans Court) reversed a 
Board decision which had found that, under pre-June 2003 
regulations, no more than a single 10 percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of DC 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.

VA appealed the Court's decision in Smith to the US Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's longstanding interpretation of DC 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
U.S. Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations is 
entitled to substantial deference by the courts as long as 
that interpretation is not plainly erroneous or inconsistent 
with the regulations.  Id.  Finding that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
DC 6260 is plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Veterans 
Court had erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for his service-connected tinnitus must 
be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to separate 10 percent evaluations for service-
connected tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


